EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Replace Claim 1 with the following:
 	1. A personal protective device in the form of a carrying case which is deployable into a protective garment comprising: 
 	a protective vest comprising: 
at least one protective shield;
a neck sling connected to said protective shield;
a first torso strap comprising a secured end portion and a free end portion, said secured end portion connected to said protective shield at a first location;
a first connector connected to said free end portion of said first torso strap;
a second connector connected to said protective shield at a second location which is spaced from said first location, said second connector directly engageable with said first connector to secure said first torso strap around the torso of a wearer;
 	said carrying case comprising a plurality of sides, an interior comprising at least one storage compartment, a storage compartment opening through which articles are passed for storage and removal from said storage compartment, and at least one handle; 
said protective vest is selectively positionable substantially within said carrying case;
 	2said carrying case comprising a first vest opening which passes through one of said plurality of sides from the interior of a first compartment of said carrying case to the exterior of said carrying case, said free end portion of said first torso strap and said first connector extends 
 	said carrying case comprising a second vest opening which passes through one of said plurality of sides from the interior of said first compartment of said carrying case to the exterior of said carrying case, said second connector extends through said second vest opening and is disposed outside of said carrying case; 
 	said carrying case comprising a third vest opening providing access to said first compartment and is positioned proximate said neck sling when said first vest opening and said second vest opening are positioned proximate said first connector and said second connector, respectively; 
 	said protective device is reconfigurable from the carrying case in a ready state wherein said protective shield is concealed within the interior of said carrying case; said neck sling is concealed within the interior of said carrying case proximate said third vest opening; the majority of said first torso strap is concealed within the interior of said carrying case; said free end portion of said first torso 3strap, said first connector and said second connector are positioned exterior of said carrying case to allow a wearer to reconfigure said protective device into the protective garment by grabbing the first connector, pulling a majority of said first torso strap out of said carrying case through said first vest opening and securing said first connector to said second connector thereby securing said first torso strap around the wearer's torso, and withdrawing said neck sling through said third vest opening and placing said neck sling around the wearer's neck.

Replace Claim 20 with the following:
 	20. A personal protective device in the form of a carrying case which is deployable into a protective garment comprising: 

a shield envelope;
at least one protective shield disposed in said shield envelope;
a neck sling connected to said shield envelope;
a first torso strap comprising a secured end portion and a free end portion, said secured end portion connected to said shield envelope at a first location;
6a first connector connected to said free end portion of said first torso strap;
a second connector connected to a said shield envelope at a second location which is spaced from said first location, said second connector directly engageable with said first connector to secure said first torso strap around the torso of a wearer;
 	said carrying case comprising a plurality of sides, an interior comprising at least one storage compartment, a storage compartment opening through which articles are passed for storage and removal from said storage compartment, and at least one handle; 
 	said shield envelope is selectively positionable substantially within said carrying case and selectively removable from said carrying case; 
 	said carrying case comprising a first vest opening which passes through one of said plurality of sides from the interior of a first compartment of said carrying case to the exterior of said carrying case, said free end portion of said first torso strap and said first connector extend through said first vest opening and are disposed outside of said carrying case; the majority of said first torso strap is concealed in the interior of said carrying case prior to deployment into the protective garment; 
 	said carrying case comprising a second vest opening which passes through one of said plurality of sides from the interior of said first compartment of said 7carrying case to the exterior of said carrying case, said second connector extends through said second vest opening and is disposed outside of said carrying case; 

 	said protective device is reconfigurable from said carrying case in a ready state wherein said shield envelope is concealed within the interior of said carrying case; said neck sling is concealed within the interior of said carrying case proximate said third vest opening; the majority of said first torso strap is concealed within the interior of said carrying case; said free end portion of said first torso strap, said first connector and said second connector are positioned exterior of said carrying case to allow a wearer to reconfigure said protective device into said protective garment by grabbing the first connector, pulling a majority of said first torso strap out of said carrying case and securing said first connector to said second connector thereby securing said first torso strap around the wearer's torso, and withdrawing said neck sling opening and placing said neck sling around the wearer's neck.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732